     Case 1:18-cr-10249-WGY Document 69 Filed 11/27/19 Page 1 of 2



                                    WITNESS LIST
                           U.S. v. Moffett, 18-cr-10249-WGY


1. Dr. Nilesh Goswami, Springfield, IL

2. Dr. Madhu Dukkipati, Springfield, IL

3. Sarah Whipple, Needham, MA

4. Dr. Amir Cheema, Springfield, IL

5. John Medieros, Brentwood, TN

6. Dr. Gregory Mishkel, Chicago, IL

7. Julie Santarelli, Springfield, IL

8. Denise Vesper, Springfield, IL

9. Dr. Adeeb Ahmed, Champaign, IL

10. Brian Wehneman, Louisville, KY

11. Erin McKenna, Pittsburgh, PA

12. Elizabeth Englehardt, Northport, NY

13. Amy Moyer-Carey, Jacksonville, FL

14. Allyson Gough, Mattoon, IL

15. Martha Quinones, Mattoon, IL

16. Dr. Nasariah Nallamothu, Springfield, IL

17. FBI SA Brendan Donlan, Boston, MA

18. Gordon Hurst, Mattoon, IL

19. Teresa Caldwell, Springfield, IL

20. Heather Rezendes, West Roxbury, MA

21. Richard Norton, Scituate, MA

22. Mariel Lima, Florence, MA

23. Tracy Shelabarger, Springfield, IL
     Case 1:18-cr-10249-WGY Document 69 Filed 11/27/19 Page 2 of 2



24. Melinda Rees, Chatham, IL

25. Andrew Reudiger, Saint Paul, MN

26. Gary Sobocinski, Bridgeton, MO




                                      2
